Citation Nr: 1409618	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  08-31 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbar spine disorder, described as transitional lumbosacral vertebra with bilateral spondylolysis at L5, currently evaluated as 20 percent disabling.

2.  Entitlement to a separate compensable evaluation for bowel impairment associated with the service-connected lumbar spine disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran had active military service from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied an evaluation in excess of 20 percent for chronic low back syndrome.  

In July 2012, the Board denied entitlement to an increased rating for transitional lumbosacral vertebra with bilateral spondylolysis at L5, and remanded the TDIU claim for additional development.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a February 2013 Joint Motion for Remand (JMR) and Court Order, the Court vacated and remanded that part of the Board's July 2012 decision that denied an increased rating for transitional lumbosacral vertebra with bilateral spondylolysis at L5.

In October 2013, the Board remanded the case so that a VA examination could be scheduled.  The requested examination was conducted in November 2013.

A review of the Virtual VA paperless claims processing system reveals the Veteran's appellate brief.

At the beginning of the appeal, the Veteran was represented by the Florida Department of Veterans Affairs (FDVA).  In an October 2008 VA Form 21-22, the Veteran appointed the American Legion (AL) as his representative, thereby revoking the earlier power of attorney.  In a May 2013 correspondence, however, the Veteran identified the Florida Department of Veterans Affairs (FDVA) as his representative.  In a January 2013 correspondence, the Board requested that the Veteran clarify his representation.  This letter indicated that no action was required if the Veteran wanted the AL to be his representative.  No response was received.  Therefore, the Board finds that the AL is the Veteran's current representative.

The issue of entitlement to an increased evaluation for rheumatoid arthritis has been raised by the record (see August 2013 Brief), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected back disability is manifested by chronic pain, flexion limited to no more than 60 degrees, extension limited to no more than 10 degrees, left lateral flexion limited to no more than 20 degrees, right lateral flexion limited to no more than 15 degrees, left lateral rotation limited to no more than 20 degrees, right lateral rotation limited to no more than 15 degrees, and incapacitating episodes having a total duration of less than one week during any 12 month period.  Although partial ankylosis is indicated at the L5-S1 vertebrae, complete ankylosis of the thoracolumbar spine (either favorable or unfavorable) has not been shown. 

2.  The Veteran has bowel impairment manifested by occasional moderate leakage.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for a lumbar spine disorder, described as transitional lumbosacral vertebra with bilateral spondylolysis at L5, have not been met.  38 U.S.C.A. §§ 1155, 5103 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5299-5239 (2013).

2.  The criteria for an initial separate disability evaluation of 10 percent, but no higher, for bowel impairment secondary to a service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.114, DC 7332 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran/s daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, a letter dated in May 2007 complied with VA's duty to notify the Veteran with regards to his increased rating claim.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained VA and private treatment records.  VA also provided the Veteran opportunity to give testimony before the Board, which he declined.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159(c)(2).  

Additionally, pertinent VA examinations with respect to the issues on appeal were obtained in May 2007, April 2013, and November 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The April and November 2013 VA examinations are adequate for adjudication purposes.  The examiners reviewed the claims folder, considered the Veteran's medical history and current symptomatology, and described in full the current manifestations of his back disability.  The Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. § 3.159(c)(4).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue in appellate status.

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Service connection for transitional lumbosacral vertebra with bilateral spondylolysis of L5 was granted by a June 1970 rating decision, and an initial 20 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.130, DCs 5299-5239.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  This evaluation was continued by a July 2007 rating decision.

Under the spine criteria, intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating is warranted for IVDS (preoperatively or postoperatively) when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Note (1), which follows the rating criteria, indicates that for purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, DC 5237, Note 4.  

When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

In determining if a higher rating is warranted based on greater limitation of motion due to pain on use, including use during flare-ups, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2012).  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  Id.  Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Id.

Based on the objective medical findings of record, the Board finds no basis to award a rating higher than the current 20 percent disability evaluation.  To merit the next higher rating of 40 percent under the General Rating Formula, there must either be forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The objectively measured ranges of motion do not meet this standard.  Specifically, the May 2007 VA examination noted forward flexion to 80 degrees (only 10 degrees short of full range of motion); the April 2013 VA examination noted flexion to 65 degrees (25 degrees short of full range of flexion); and the November 2013 VA examination noted forward flexion to 60 degrees (30 degrees short of full range of motion.  See 38 C.F.R. § 4.71a, Plate V.  Moreover, while mindful that the November 2013 VA examiner concluded that the L5-S1 disc "is so calcified anteriorly that there may be some degree of ankylosis at that level anteriorly," the record does not show that the Veteran's entire lumbar spine is favorably or unfavorably ankylosed.  Indeed, the VA examiner noted that the X-rays "do not suggest that [ankylosis] has occurred."

Nor is a higher rating warranted under the diagnostic criteria pertaining to IVDS.  At no time during the appeal period did the medical evidence of record reflect incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, the criteria required for the next higher, 40 percent rating.  During the November 2013 VA examination, the Veteran reported "at least one flareup for [sic] month that can last up to a week."  Medical evidence of record, however, does not reflect that the Veteran was ever prescribed bed rest or treated by a physician for these flare-ups.  The flare-ups therefore do not meet the definition of incapacitating episodes in the applicable regulation.  In any event, the November 2013 VA examiner found incapacitating episodes of less than one week during the past 12 months.  

The Board has considered whether the Veteran's back disability results in functional loss.  It is not disputed that the Veteran has limitation of motion of the thoracolumbar segment of his spine and that there is chronic back pain.  VA examiners noted objective evidence of pain during range-of-motion testing.  However, those measured ranges of motion were in excess of the benchmark required for a higher rating, even when considering functional impairment due to pain.  The Board acknowledges that the Veteran has used either a walker or a brace for ambulation; however, the medical evidence of record contains no finding of instability.  Nor was any weakness noted during any of the VA examinations.  

The Board acknowledges that, during the November 2013 VA examination, the Veteran reported at least one flare up per month that could last up to a week.  He reported that during these flare-ups his range of motion was "markedly decreased because of pain" and that he could not bend over or to the side as a result of the pain.  He also reported that toileting, dressing, and grooming were "all difficult (if not impossible) to perform independently during these times."  The VA examiner found that there was 45 degrees of flexion during flare-ups; however, there was no objective evidence of pain following repetitive motion, and there was no weakness, incoordination, or fatigability after three repetitions of range of motion.

The evidence thus reflects that the limitations caused by the DeLuca factors do not cause the orthopedic symptoms of the Veteran's lumbar spine disability to more nearly approximate the forward flexion of the thoracolumbar spine 30 degrees or less required for a 40 percent rating under the general rating formula.  Accordingly, the evidence does not support a higher evaluation on the basis of functional loss.

The Board notes that the Veteran also has been diagnosed with degenerative disc disease (DDD) of the lumbar spine.  It is unclear whether the lumbar spine DDD is an aspect or progression of the service-connected transitional lumbosacral vertebra with bilateral spondylolysis at L5.  In addition, he sustained a work-related compression fracture at L1 in 2004.  The medical evidence has not distinguished the symptoms associated with the service-connected transitional lumbosacral vertebra with bilateral spondylolysis at L5 from those of the nonservice-connected lumbar spine DDD or compression fracture.  See, e.g., November 2013 VA Examination Report.  Where it is not possible to distinguish the effects of a nonservice-connected disorder from those of a service-connected disability, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Board finds that even considering all of the Veteran's lumbar spine symptoms in evaluating his service-connected disability, a rating higher than 20 percent is not warranted.

For all the foregoing reasons, the Board finds that the most probative and credible evidence does not support the assignment of a rating in excess of 20 percent for the Veteran's lumbar spine disability at any point during the course of the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, entitlement to a higher rating for a lumbar spine disability is not warranted, and the claim must be denied.

The Board has carefully considered the Veteran's assertions regarding the severity of his lumbar spine disability.  He is competent to state how he experiences symptoms, such as pain, that require only personal knowledge as it comes to him through his senses.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He, however, is not competent to identify the specific level of disability according to the relevant diagnostic codes.  Thus, his opinions are outweighed by the medical evidence of record, which shows that he is not entitled to a higher rating for his lumbar spine disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board notes that a separate rating has been assigned for neurological manifestations involving the left lower extremity associated with the Veteran's lumbar spine disability.  The Veteran's neurologic examinations of the right lower extremity has been within normal limits.  He has denied urinary impairment.

The Veteran, however, reported bowel urgency of six months' duration to the November 2013 VA examiner.  This condition was also reported to a January 2008 VA clinician.  Under 38 C.F.R. § 4.114, DC 7332, constant slight or occasional moderate leakage warrants a 10 percent rating.  Thus, the Board finds that, based upon the evidence of record, a 10 percent rating is warranted for the Veteran's bowel impairment. 

Consideration has also been given as to whether the schedular evaluations are inadequate.  If so, the RO must refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation where the service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id.

The schedular rating in this case is adequate.  The Veteran's service-connected lumbar spine disability is manifested by chronic pain, which interferes with prolonged sitting and standing, walking, and weight bearing.  See November 2013 VA Examination Report.  This symptom, and its resulting impairment, is contemplated by the applicable diagnostic criteria.  The diagnostic codes in the rating schedule corresponding to disabilities of the lumbar spine provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  In this regard, as a result of this decision, a separate initial evaluation rating of 10 percent has been assigned for bowel impairment associated with the Veteran's lumbar spine disability.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased initial evaluation is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for a lumbar spine disorder, described as transitional lumbosacral vertebra with bilateral spondylolysis at L5, 
is denied.

Entitlement to a separate initial evaluation of 10 percent, but no higher, for bowel impairment secondary to the service-connected a lumbar spine disorder, described as transitional lumbosacral vertebra with bilateral spondylolysis at L5, is granted, subject to the law and regulations governing the payment of monetary awards.


REMAND

The Veteran seeks entitlement to TDIU, asserting that he has been unable to secure or maintain substantially gainful employment on account of the severity of his service-connected lumbar spine disability.

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a). 

In the instant case, the Veteran fails to meet the threshold rating requirements of 38 C.F.R. § 4.16(a), as his service-connected disabilities are his lumbar spine disability, rated as 20 percent disabling, his left lower extremity radiculopathy, rated as 10 percent disabling, and his bowel impairment, rated as 10 percent disabling.

Regardless, however, of whether the percentage requirements of 38 C.F.R. § 4.16(a)  are met, entitlement to TDIU on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The April 2013 VA examination report establishes that the Veteran was working prior to the 2004 work-related accident, but had been unable to work since having surgery for the L1 fracture.  The April 2013 VA examiner opined that the Veteran's functional impairment "was manifested by increased back pain on prolonged sitting, standing, and walking, which render him unable to [] obtain employment, especially a physical one.  At best he could do simple and easy sedentary jobs."  During the November 2013 VA examination, the Veteran again reported being unable to work due to his low back.  The November 2013 VA examiner provided no opinion with respect to the Veteran's employability.  

In light of this evidence, the Board finds that there is an indication in the record that the Veteran's service-connected lumbar spine disability has significantly interfered with his ability to maintain or obtain substantially gainful employment.  The Board, therefore, will remand the claim for entitlement to TDIU for referral to the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 4.16(b) for consideration of whether TDIU is warranted on an extra-schedular basis.

Accordingly, the case is REMANDED for the following action:

1. Refer to the Director, Compensation and Pension Service, the matter of whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  (Should the Director indicate that further evidentiary development is required, such development should be undertaken.  A supplemental statement of the case should be issued as required by regulation.)

2. Then, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case and provided an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


